Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
Applicant claimed for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 15/916,472.
2.	Claims 21-32 are presented for examination.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 21-32 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 3-11 of U.S. Patent No. 11244730. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims 21-23 and 26-31 of the examined application are apparatus claims but they encompass the same scope of invention as to that of method claims of the reference. For example, all claims of the examined application are anticipated and the same scope of invention by all claims of the reference such as a memory system comprising: a semiconductor memory configured to store data; and a controller configured to control the semiconductor memory, wherein the semiconductor memory includes: a plurality of first blocks each including a memory cell configured to store data of at least one bit, a second block including a memory cell configured to store data of two or more bits, and a sense amplifier including a first latch circuit and a second latch circuit, wherein data is written into the semiconductor memory in units of a page by both a first write operation and a second write operation, wherein in the first write operation, the controller outputs a first write command specifying first data, a second write command specifying second data, and a third write command, the semiconductor memory writes the first data into a first one of the first blocks, and the second data into a second one of the first blocks, and when receiving the third write command, the semiconductor memory writes data of at least two pages into the second block, using the first data and the second data, wherein in the second write operation, after issuing the third write command, the controller issues a first read command, a second read command, and a fourth write command, and the semiconductor memory: reads the first data from the first one of the first blocks to the first latch circuit in response to the first read command; reads the second data from the second one of the first blocks to the second latch circuit in response to the second read command; and overwrites data of at least two pages in the second block written by the first write operation in response to the fourth write command, using the first data and the second data that are read to the first latch circuit and the second latch circuit, respectively, wherein the fourth write command corresponds to a word line selected in response to the third write command, a verify voltage that is used when the data of at least two pages is written in response to the fourth write command is higher than a verify voltage that is used when the data of at least two pages is written in response to the third write command, and each of the first data and the second data includes each of a first bit and a second bit of the data of two or more bits to be written in the memory cell of the second block.
Claims 24 and 25 are obvious to claim 7 of the reference 10453536 below.
Claim 32 is obvious to claim 15  of the reference 10453536 or to claim 13 of the reference 10803959 below.
5.	Claims 21-32 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 and 9-15 of U.S. Patent No. 10453536. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims of the examined application are apparatus claims but they encompass the same scope of invention as to that of method claims of the reference. For example, all claims of the examined application are anticipated and the same scope of invention by all claims of the reference such as a memory system comprising: a semiconductor memory configured to store data; and a controller configured to control the semiconductor memory, wherein the semiconductor memory includes: a plurality of first blocks each including a memory cell configured to store data of at least one bit, a second block including a memory cell configured to store data of two or more bits, and a sense amplifier including a first latch circuit and a second latch circuit, wherein data is written into the semiconductor memory in units of a page by both a first write operation and a second write operation, wherein in the first write operation, the controller outputs a first write command specifying first data, a second write command specifying second data, and a third write command, the semiconductor memory writes the first data into a first one of the first blocks, and the second data into a second one of the first blocks, and when receiving the third write command, the semiconductor memory writes data of at least two pages into the second block, using the first data and the second data, wherein in the second write operation, after issuing the third write command, the controller issues a first read command, a second read command, and a fourth write command, and the semiconductor memory: reads the first data from the first one of the first blocks to the first latch circuit in response to the first read command; reads the second data from the second one of the first blocks to the second latch circuit in response to the second read command; and overwrites data of at least two pages in the second block written by the first write operation in response to the fourth write command, using the first data and the second data that are read to the first latch circuit and the second latch circuit, respectively, wherein the fourth write command corresponds to a word line selected in response to the third write command, a verify voltage that is used when the data of at least two pages is written in response to the fourth write command is higher than a verify voltage that is used when the data of at least two pages is written in response to the third write command, and each of the first data and the second data includes each of a first bit and a second bit of the data of two or more bits to be written in the memory cell of the second block.
6.	Claims 21-32 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5, 12-13 and 15 of U.S. Patent No. 10803959. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims 21-23 and 30-32 of the examined application are apparatus claims but they encompass the same scope of invention as to that of method claims of the reference. For example, all claims of the examined application are anticipated and the same scope of invention by all claims of the reference such as a memory system comprising: a semiconductor memory configured to store data; and a controller configured to control the semiconductor memory, wherein the semiconductor memory includes: a plurality of first blocks each including a memory cell configured to store data of at least one bit, a second block including a memory cell configured to store data of two or more bits, and a sense amplifier including a first latch circuit and a second latch circuit, wherein data is written into the semiconductor memory in units of a page by both a first write operation and a second write operation, wherein in the first write operation, the controller outputs a first write command specifying first data, a second write command specifying second data, and a third write command, the semiconductor memory writes the first data into a first one of the first blocks, and the second data into a second one of the first blocks, and when receiving the third write command, the semiconductor memory writes data of at least two pages into the second block, using the first data and the second data, wherein in the second write operation, after issuing the third write command, the controller issues a first read command, a second read command, and a fourth write command, and the semiconductor memory: reads the first data from the first one of the first blocks to the first latch circuit in response to the first read command; reads the second data from the second one of the first blocks to the second latch circuit in response to the second read command; and overwrites data of at least two pages in the second block written by the first write operation in response to the fourth write command, using the first data and the second data that are read to the first latch circuit and the second latch circuit, respectively, wherein the fourth write command corresponds to a word line selected in response to the third write command, a verify voltage that is used when the data of at least two pages is written in response to the fourth write command is higher than a verify voltage that is used when the data of at least two pages is written in response to the third write command, and each of the first data and the second data includes each of a first bit and a second bit of the data of two or more bits to be written in the memory cell of the second block.
Claims 24-25 are obvious to claim 7 of the reference 10453536 above.
Claims 26-29 are obvious to claims 9-12 of the reference 10453536 above.
7.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/Primary Examiner, Art Unit 2827